Citation Nr: 0109216	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-23 825A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in that 
portion of an October 1983 decision of the Board of Veterans 
Appeals (Board) which denied the claim for an increased 
rating for the residuals of a linear scar, right upper 
eyelid.

(The issue of whether there was clear and unmistakable error 
in that portion of an October 1983 decision of the Board of 
Veterans Appeals (Board) which denied the claim for service 
connection for bilateral foot disability other than callouses 
is the subject of a separate decision by the Board.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Movant



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a motion from the appellant for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of that portion of an October 1983 Board decision that denied 
an increased rating for the residuals of a linear scar, right 
upper eyelid.  Historically, in a September 1996 decision, 
the Board determined that the October 1983 Board decision was 
not subject to revision on the basis of CUE.  See Smith v. 
Brown, 35 F.3rd 1516, 1523 (Fed. Cir. 1994).   Thereafter, 
the veteran appealed the Board's September 1996 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).   By order entered in September 1999, 
the Veterans Claims Court, citing a change in law, CUE Act, 
Pub. L. No. 105-111, § 1(b)(1), 111 Stat. 2271, 2271-72 
(1997) (codified at 38 U.S.C. § 7111), vacated and remanded 
this matter to the Board.


FINDINGS OF FACT

1.  By rating decision dated in August 1981, the RO granted 
entitlement to service connection for a linear scar on the 
right upper eyelid and assigned a noncompensable evaluation 
effective from December 1980.

2.  The appellant appealed the RO's decision and the Board, 
in an October 1983 determined that a compensable rating for 
the linear scar on the right upper eyelid was not warranted.  

3.  After carefully reviewing the veteran's written 
submission and testimony regarding the CUE claim, the Board 
finds that his arguments essentially challenge the Board's 
weighing of the evidence.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
that portion of the October 1983, Board decision that denied 
a compensable rating for compensable rating for the linear 
scar on the right upper eyelid fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in the October 1983 Board decision as 
it relates to an increased rating for the residuals of a 
linear scar, right upper eyelid.  For the reasons set forth 
below, the Board concludes that the veteran has not alleged 
specific errors of fact or law in the October 1983 Board 
decision so as to raise a valid claim of CUE, and as such, 
the claim is dismissed without prejudice to refiling.  See 
Disabled American Veterans v. Gober, No. 99-7061, slip op at 
66 (Fed. Cir. Dec. 8, 2000).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  See 38 C.F.R. §§ 20.1400-20.1411 (2000).  The 
regulations provide that CUE is a very specific and rare kind 
of error which compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See 38 C.F.R. 
§ 20.1403(a) (2000).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  Moreover, § 20.1404(b) provides that a motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Examples of situations 
that are not CUE include a change in diagnosis in order to 
correct a earlier diagnosis considered in a Board decision, 
failure to fulfill the duty to assist, a disagreement as to 
how facts were weighed or evaluated, and a change in the 
statute or regulation.  See 38 C.F.R. § 20.1403(d) (2000).

A review of the record reveals that the RO in 1981 granted 
service connection for a linear scar of the right upper 
eyelid and assigned a noncompensable rating.  The Board, in 
an October 1983 decision an increased rating for the 
residuals of a scar to the eyelid.  The record before the 
Board included a June 1981 VA examination report which showed 
a linear scar of the right upper lid which did not interfere 
with lid motility.  No ocular pathology was noted on this 
examination.  Based on this evidence, the Board found the 
veteran's service-connected eyelid scar was appropriately 
compensated.  

After carefully reviewing the veteran's written submission 
and testimony regarding the CUE claim, the Board finds that 
his arguments essentially challenge the Board's weighing of 
the evidence.  He has testified and submitted multiple 
volumes of argument and, in essence, maintains that 
consideration was not given to the severity of right eye 
scar.  The veteran also asserts that he sought service 
connection for decreased vision, not the residuals of a scar.  
He apparently argues that the Board erroneously limited its 
consideration to the scar of the right upper eyelid.  
However, a review of the record shows that the Board, in its 
October 1983 decision, considered the veteran's assertions 
that the eye damage he sustained in service was not limited 
to the scar of the right upper eyelid.  The Board noted that 
eye examinations following his in-service injury disclosed no 
significant impairment of vision and that while a slight 
corneal scar was noted in 1980, no eye defect or ocular 
pathology was noted at the June 1981 VA examination.  The 
Board also noted that the veteran was not service connected 
for his astigmatism, which is a congenital or development 
defect.  
The veteran does not contend either that the correct facts, 
as they were known at the time, were not before the 
adjudicator, nor that the statutory or regulatory provisions 
existent at the time were incorrectly applied.  Rather, he 
merely disagrees with how the Board evaluated the facts 
before it at that time, and alleges that general due process 
rights were violated.  Neither a disagreement with the 
interpretation of the evidence nor weighing of the evidence 
provides a basis for finding CUE.  See 38 C.F.R. § 20.1403(d) 
(2000).  Nor has the undersigned after a thorough review of 
the record identified a violation of the veteran's due 
process rights as to this issue.  
The veteran has also  presented additional evidence that was 
not part of the record at the time of the Board's October 
1983 decision.  Such evidence, obtained after the decision 
being challenged, cannot form the basis of a valid CUE claim.  
See 38 C.F.R. § 20.1403(b) (2000).  After careful review of 
the evidence of record, the undersigned concludes that the 
moving party has not set forth specific allegations of error 
either of fact or law, in that portion of the October 1983, 
Board decision which denied the claim for an increased rating 
for the residuals of a linear scar, right upper eyelid.  The 
motion is dismissed without prejudice to refiling.  Disabled 
American Veterans v. Gober, No. 99-7061, slip op at 66 (Fed. 
Cir. Dec. 8, 2000).


ORDER

The motion for revision of that portion of the October 1983, 
Board decision which denied the claim for an increased rating 
for the residuals of a linear scar, right upper eyelid is 
dismissed without prejudice to refiling.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeal

 



